Decided 27 February, 1906.
On Motion for Rehearing.
Mr. Justice Moore
delivered the opinion of the court.
In a petition for a rehearing, plaintiff’s counsel, invoking the rule that on a motion for a judgment of non-suit all reasonable presumptions and every legitimate inference that can arise from the evidence should be invoked in favor of the party bringing the action, so as to carry the case to the jury, insist that this court, in reviewing the testimony given at the trial, improperly considered parts thereof and omitted other material parts to the injury of their client. The principal' objection is made to a statement contained in the opinion to the effect that Leonard Carroll pointed his finger at the wire when he was killed. ■
*439A reexamination of the bill of exceptions shows that George Hempe, as plaintiff’s witness, testified that Carroll went with him to the picket fence, knowing that the witness was going to test the wire to determine whether or not it was still alive. Hempe further testified that the wire was broken about 25 feet from the pole and extended from the picket to which it was fastened northerly up to the insulator by which it was suspended, and that the pole referred to stood in the public road about six or eight feet east of the picket fence. In answer to the question : “How was the wire with reference to being down even with the fence or above or below ? What was the relative position of the wire along there ?” the witness replied: “To my remembrance the wire was about that high from the picket. [About five or six inches. — Reporter.]” Plaintiff’s counsel, referring to Carroll, inquired:
“You say he took hold of one of the pickets with his left hand?” Hempe answered: “Yes.
Q,. About what distance was it back where he took hold of the picket from the end of the wire that was hanging on the picket?
A. Well, I think it was about two feet or thereabouts.
■ Q,. Then how far was the wire that was suspended along in front of the pickets ? How far in front of his hand was the body of the wire along there, if you know ? How close was his hand to it?
A. Well, probably about eight inches from the wire.
Q,. In other words, the wire just passed by his hand towards the end of it?
A. Yes.
Q,. Where were you testing it with the stick ?
A. At the end of the wire.
Q. And he was standing at the north side of you was he?
A. Yes.”
The upper end of a picket, cut from the fence above the top stringer and supposed to be the one Carroll grasped,' was identified by the witness, offered in evidence, and sent *440up as an exhibit. This part of the picket is tapered wholly on one edge so that the apex is in line with the opposite side.
Defendant’s counsel, referring to the manner in which Carroll was injured, inquired :
“Isn’t it a fact that he went up and took hold of the picket there and stuck his finger out in that way? '
A. Well, when he took hold of the picket he reached out and took hold of it like that, and these three fingers closed while the other extended.
Q,. Extended out towards the wire?
A. Yes.
Q,. Now, when you saw that finger sticking out there, at that instant you saw the flash from the wire to his finger, didn’t you ?
A. Yes — not at that instant exactly, but a very short time until the electricity made the circuit. * *
Q. When he took hold of the picket, was he turned looking towards you, or which way was he looking?
A. He was looking almost straight ahead of him, I should think. * *
Q,. Well, now, did his hand come in contact with the wire ?
A. I don’t think it did. The last time I saw it before the blaze started, it was probably about eight inches from the wire, and after the blaze started I could not say.
Q. You don’t know whether his hand came in contact with the wire or not ?
A. I don’t know. It didn’t before the current started, and after the current started I could not say, there was such a bright blaze.
Q. Now, George, isn’t it a fact, that he walked up there, and, when you were testing that matter, stepped across the ditch and simply reached out his hand towards that wire, and received that shock? Isn’t that a fact, Goorge?
A. No, sir; he put his left hand on the fence.
Q,. And stuck his finger out towards it this way ? That •is the way he did it, didn’t he?
A. I can show you with the picket.
Q,. Didn’t he point his finger out towards the wire?
*441A. That finger never closed. The other three fingers closed on the picket, and the fourth finger extended.
Q,. Now, don’t you know, as a matter of fa-ct, that he was pointing his finger at the wire ?
A. No, I don’t know it.
Q,. Well, why do you say then that he didn’t point his finger at the wire ?
A. I didn’t say exactly that he didn’t point his finger at the wire.
Q. As a matter of fact, from where he took hold of that picket here, his finger — his forefinger of his left hand — was pointing out directly towards the wire, wasn’t it ?
A. Yes.
Q. You don’t know whether his finger was in that position by reason of the fact that he didn’t close his finger from the wire, or by reason of the fact that he was pointing his finger at the wire?
A. Well, he never said anything, so I don’t know.
Q. You don’t know whether he was in fact pointing at the wire to see how close he could get to it without receiving a deadly shock, or not, do you ?
A. No, he didn’t say.”
The testimony shows that Carroll knew when he went with Hempe, that the latter was going to test the wire, to ascertain whether or not it wTas alive. The contemplated experiment recognizes the existence of a suspicion that the wire might possibly be charged with electricity, which misgiving is evidenced by Hempe’s desire to avoid personal injury by securing a dry stick and a green weed with which to make the required test. It will be remembered that the wire, at the point where Carroll grasped the top of the picket, wras about eight inches east of, and six inches above, his hand, and that he stood facing the east. The warnings he had received as to the dangerous condition of the wire and the suspicion .he entertained in respect thereto put him on his guard so that he must have seen the wire when he was looking in that direction, and it would seem that, as he did hot instantaneously receive *442a shock, he must have advanced his finger outward and upward after seizing the picket. Whether Carroll’s finger was extended in consequence of the peculiar shape of the top of the picket, or.because of his curiosity and desire to ascertain the utmost limit at which electrical energy could be appreciated, is unimportant, for no different rule of law can be invoked as applicable to his action in either case.
When Minnick in fastening the wire to the fence received a shock, George Hempe’s back was turned so that the latter could not say of his own knowledge whether the injury resulted from direct contact with the wire or by coming within the danger zone thereof, and, though Hempe told Carroll of such injury, the testimony does not show that Carroll had any greater knowledge of the cause of the hurt than Hempe possessed. It would seem reasonably to he implied, however, that Carroll was told that such injury w'as caused, not by contact with, but by approach to, the wire, for George Hempe testified that he informed him that Minnick put his hand out “towards” the wire.
5. If it be conceded that Carroll supposed that Minnick was injured by touching the wire, does the law in such case recognize a distinction between knowledge of the existence of a dangerous instrumentality and recognition of the risk incident thereto? An affirmative answer to this question would permita stranger to touch any machinery which was running so rapidly as to impart no notice of its motion, in order to satisfy his curiosity, and, if in making the demonstration any injury was sustained, the owner of the instrumentality would be liable therefor if he was negligent in permitting such appliance to remain exposed.
6. The law imposes upon a person sui juris the obligation to use ordinary care for his own protection, the degree of which is commensurate with the danger to be avoided. As danger from uninsulated wires is propor-*443tionated by the amount of electricity so transmitted, contact with such wires should be avoided when their existence is known. So, too, suspicion, entertained by a person of suitable age and reasonable discretion, that a fallen wire is charged with electricity, should induce him to shun, if possible, the surmised peril, for the rule of law is that one who voluntarily assumes a position of danger, the hazards of which he understands and appreciates, cannot recover for an injury from a risk incident to the position: Fitzgerald v. Connecticut River Paper Co., 155 Mass. 155 (29 N. E. 464, 31 Am. St. Rep. 537); Robinson v. Manhattan Ry. Co., (Com. Pl.) 25 N. Y. Supp. 91.
Leonard Carroll entertained a suspicion as to the danger that' might result from contact with the broken wire, but he evidently did not know that, if it was “alive,” it was so heavily charged with electricity that death would ensue if he came within the hazard belt. As he had been warned, however, of the danger by Mr. and Mrs. Hempe, informed by their son George that Minnick received a shock that prostrated him by putting his hand up “towards” the wire, and knew that a test was to be made to ascertain whether or not electricity was present, thereby imputing a suspicion of its existence, we think the testimony shows that he voluntarily assumed a position of danger, the hazards of which ought to have been known by a person of his age and discretion.
The petition is therefore denied.
Affirmed : Rehearing Denied.